Case:16-05128-jtg Doc #:131 Filed: 08/25/2021 Page 1 of 11

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Raymond J. & Kristina L. Otis § 16-05128
§ HON. John T. Gregg
Debtor(s) § Filed: 10/7/2016

APPLICATION FOR ADDITIONAL ATTORNEY FEES
AND/OR RECOVERY OF COSTS ADVANCED

Application is made by the undersigned for allowance of reasonable attorney fees and expenses of
$749.68 to be paid from the monies paid in by or on behalf of the Debtor, under the provision of
Debtor’s Chapter 13 estate. Services rendered for the Debtor are as follows:

See Attached Statements

Applicant has not shared or agreed to share such compensation (either paid or to be paid) with any
other person than employees of the law firm he is associated with. This is the Fourth application
for compensation and reimbursement of expenses. The total fees requested in this appiication are
$726.50; the total costs advanced requested are $23.18. The fees requested and approved in this
matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3650 0.00 3650 0.00 6/14/2017
2846 45.53 2846 45.53 8/28/2018
2433 44,1 2433 44.1 10/25/2019
1016.5 22.1 1046.5 22.1 8/31/2020

Approved fees and expenses remain unpaid in the amount of $_0.00_.
This application ts not filed less than 120 days after prior application to the Court.

Wherefore, Applicant seeks approval of attorney fees and costs advanced in the amount of
$749.68, and that the same be paid through the Plan by Debtors’ Chapter 13 Trustee.

Dated: 8/25/2021 {sf
Jeffrey D. Mapes (P70509)
Mapes Law Offices
Attorney for Debtor(s)
29 Pearl St NW Suite 305
Grand Rapids, MI 49503
(616) 719-3847

 
Case:16-05128-jtg Doc #:131 Filed: 08/25/2021 Page 2 of 11

 

 

SUMMARY SHEET
IN RE: §
§
Raymond J. & Kristina L. Otis § 16-03128
§ HON. John T. Gregg
Debtor(s) § Filed: 10/7/2016
Fees & Expenses Previously Requested: $10057.23
Fees & Expenses Previously Awarded: $10057.23
NAME OF APPLICANT: Mapes Law Offices
ROLE IN THIS CASE: Attorney for Debtor(s)
CURRENT APPLICATION: Fees Requested: $726.50
Expenses Requested: $23.18

Fee Application

Hours Per Hour Total for

Billed Rate Application
Attorneys:
Jeffrey D. Mapes 0.70 $275.00* $192.50
George J. George 2.20 $220.00 $484.00
Paraprofessionals:
Keaton F. Kolbe 0.40 $125.00 $50.00

TOTAL HOURS BILLED: 2.90
(Excluding Paraprofessionals)

* Jeffrey D. Mapes was approved to bill $275.00 per hour on 06/30/2019.
gw

Case:16-05128-jtg Doc #:131 Filed: 08/25/2021 Page 3 of 11

Law Office of Jeffrey Mapes INVOICE
29 Pearl St. NW Ste. 305 Invoice # 471
Grand Rapids, MI 49503 Date: 08/21/2021
United States Bue On: 09/20/2021
Raymond Otis

N,N

N,N

16-05128

Otis, Raymond and Kristina

Services

“Quantity Rate Total

   

08/07/2020 KEK Tee's MTD - 2019 taxes and refunds, letter mailed to 0.10 $125.00 $12.50
client re: MID”

08/19/2020 GJG Tax return review: Review 201 91 tax returns sand 0.40 $220.00 "$88, 00.
-  gompare to Schedule |; delegated to KFK to redact and
upload returns fo trustee.

08/20/2020 KF Redacted/submitted 2019 taxes to Tes 0.10 + $126, 00 #1 2.50,
09/28/2020 KEK Drafted aff of no 0 obj and proposed order 0.10. ($125. 00 $12, 60
08/28/2020 GIG Email communication with client: Review and respond 0.30 $220. 00 "$66. 00

to emait email from debtors re lost Job.

08/31/2020 GJG Email communication with client: Reply t to client email 0.20 $220.00 $44.00
re setting up appointment

09/01/2020 GJG Phone Appt.: To discuss loss of job. Kristina i is back to 6.50 $220.00 $110.00
work at a reduced income. They want to keep their
payment where it is, family will help if necessary to
maintain.

09/09/2020 GJG Email communication with client: Email to debtors re 0.20 $220.00 $44.00
requested pay stubs not yet: received

 

03/08/2021 GJG Email communication with client: Reply t to client emai 0.30 $220.00 $66.00
re payment is issues and new ‘Job

03/18/2021 GJG Email communication with client: Respond to client 0.30 $220.00 $66.00
_ email re sending tax returns and what will happen with
refunds

04/26/2021 JDM Tax return review: “Review 20201 tax returns and 0.30 $275.00 $82.50
compare to Schedule !. Delegated to KFK to redact and

Page 1 of 3
Case:16-05128-jtg Doc #:131 Filed: 08/25/2021 Page 4 of 11

Invoice # 471 - 08/21/2021

upload returns.

 

 

 

 

 

 

 

 

 

      

04/26/2021 KFK Redacted/submitted 2020 taxes to Tee 0. 10 "$128. 00 $12. 50
| 08/21/2021 JDM Prepare itemized statement, application and related —— 0. 40 $275. 00 $110. 0.00
documents.
—— "Services Subtotal —=—$726.50.
Expenses
Date” : ~ ; - - ae non ERE “Notes. a nee - SS . Quantity: ‘Rate uo Total :
08/07/2020 Postage-Stamp: Stamp. for Letter re MTD 1.00 $051 _ 80. 51
08/07/2020 : Copies: Copies for Letter te MTD Oe “2. 00 - $0. 20 7 $0. 0.40
08/21/2021 Postage for Fee ‘Application = On 1. 00 - 80st © $8.67 67.
08/25/2021 ‘Copies for for Fee ‘Application OO | a “68.00 : $0. 20 | - $13. 3.60
Expenses Subtotal $23.18
“ e Time Keeper se es - Position : ms es a “Quantity : 2 . Rate. ~ Total 2
George J. George | Associate te Attorney — 2.2 | $220.00 $484.00
Jeff Mapes Managing Partner 0.7 $275.00 $192.50
Keaton Kolbe Non-Attorney 0.4 $125.00 $50.00
Subtotal $749.68
Total $749.68

Detailed Statement of Account

Current [Invoice

 

 

aS Invoice Number. o - Due On ee | ‘Amount D Due. oS | oy - Payments Received ee "Balance Due
art Oo oe 09/20/2021 - $749. 68 $0.0 00 $749. 68
Outstanding Balance $749.68

Total Amount Outstanding $749.68

Please make all amounts payable to: Law Office of Jeffrey Mapes

Page 2o0f3
Case:16-05128-jtg Doc #:131 Filed: 08/25/2021 Page 5 of 11

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE:

16-05128
HON. John T. Gregg
Filed: 10/7/2016

Raymond J. & Kristina L. Otis

CGR UG 0GA UO GON

Debtor(s)

NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST OF
APPLICATION FOR PROFESSIONAL FEES PURSUANT TO RULE 2016
AND NOTICE OF RIGHT TO OBJECT

Take Notice that the following professionals persons have submitted an application to the
Bankruptcy Court for the allowance of fees and expenses as listed below:

 

 

 

Professional Fees Expenses Fees Previously
Requested | Requested Allowed by Court

Mapes Law Offices, 29 Pearl St. NW, $726.50 | $23.18 $10057.23

Ste. 305, Grand Rapids MI 49503

 

 

 

 

 

The fees requested will be paid pursuant to the terms of the confirmed Chapter 13 Plan. Approval
of the requested compensation is anticipated to have the following impact on unsecured creditors:

(X) Allowance of the fees will reduce the amount paid to general unsecured creditors.

(X) Allowance of the fees may delay payment to general unsecured creditors.

( ) Allowance of the fees should have no impact on the dividend to general unsecured creditors.
( ) Allowance of the fees will increase the plan length by__— months, fora total of ___ months.
() Other:

 

NOTE: The application is available for public review at the Clerk’s Office, (One Division North,
Grand Rapids, MI 49503) or (202 West Washington Street, 3rd Floor, Marquette, MI 49855)
Monday - Friday from 8:00 a.m. to 4:00 p.m. No hearing will be set before the Court unless a
written objection to this application is timely filed with the Clerk of the Bankruptcy Court. If you
have an objection, you have twenty-one (21) days from the date of this notice in which to file such
written objection. In the event that an objection is filed, a subsequent notice will be sent to you of
the date, time and location of the hearing on the objection.

Any Objection must be timely filed with: U.S. Bankruptcy Court WDMI, One Division Ave. NW,
Rm. 200 Grand Rapids, MI 49503 A copy of any objection must also be served upon Jeffrey D.
Mapes PLC, 29 Pearl St. NW, Ste. 305, Grand Rapids MI 49503.

Date Notice Served: 8/25/2021 __/sf
Jeffrey D. Mapes, Attorney for the Debtor(s)

 
Case:16-05128-jtg Doc #:131 Filed: 08/25/2021 Page 6 of 11

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Raymond J. & Kristina L. Otis § 16-05128
§ HON. John T. Gregg
Debtor(s) § Filed: 10/7/2016

ORDER APPROVING APPLICATION FOR ADDITIONAL ATTORNEY
FEES AND/OR RECOVERY OF COSTS ADVANCED

Present: HON. John T. Gregg
Bankruptcy Judge

This matter having come before the Court upon the Application for Additional Attorney Fees
and/or Recovery of Costs Advanced, by Mapes Law Offices, Counsel for the Debtor(s); Notice to
Creditors and Other Parties of Interest having been served upon all interested parties on or about
8/25/2021; no written objections to said Notice having been filed, and the Court being otherwise
fully advised in the premises from which entry of an order appears proper, THEREFORE,

IT IS HEREBY ORDERED that the Application for Additional Attorney Fees and/or Recovery of
Costs Advanced in this case be allowed in the amount of $749.68. Fees requested and approved in
this matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3650 0.00 3650 0.00 6/14/2017
2846 45.53 2846 45.53 8/28/2018
2433 44] 2433 44.1 10/25/2019
1016.5 22.1 1016.5 22.1 8/3 1/2020

Leaving a balance of $749.68 in additional fees to be paid by the Trustee through the Chapter 13
Plan.

IT IS FURTHER ORDERED that a copy of this Order shall be served upon Debtors: 1725 West
Goguac St. Battle Creek, MI 49015; Chapter 13 Trustee, Brett Rodgers, 99 Monroe Ave. NW,
Ste,. 601, Grand Rapids MI 49503; U.S. Trustee, 125 Ottawa NW, Suite 202R, Grand Rapids, MI
49503; and, Mapes Law Offices, Counsel for Debtor(s), 29 Pearl St NW, Suite 305, Grand Rapids
MI 49503.

END ORDER.
Case:16-05128-jtg Doc #:131 Filed: 08/25/2021 Page 7 of 11

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Raymond J. & Kristina L. Otis § 16-05128
§ HON. John T. Gregg
Debtor(s) § Filed: 10/7/2016

CERTIFICATE OF SERVICE
Document(s) Served:

1. Application for Addition Attorney Fees and/or Recovery of Costs
Advanced

2. Itemized Statement

3. Notice of & Opportunity to Object to Application for Additional Attorney
Fees and/or Recovery of Costs

4. Proposed Order Approving Application for Additional Attorney Fees and/or
Recovery of Costs

5. Certificate of Service

Person(s) Served:
1. See attached Creditor Matrix

The undersigned certifies under penalty of perjury that he or she has on the date shown below, by
first class U.S. mail addressed to their respective address of record in this case, served a true copy
of the documents listed above on the parties listed above. Any parties not served have been
indicated by a large X across their address.

I declare that the statement above is true to the best of my information, knowledge and belief.

Dated: 8/25/2021 /sf
Jeffrey D. Mapes
Mapes Law Offices
29 Pearl Street NW, Suite 305
Grand Rapids, MI 49503

 
eee |
a) 1
a3 calc 28

Label Matrix for local noticing
0646-1

Case 16-05128-jtg

Western District of Michigan
Grand Rapids

Wed Aug 25 10:18:18 EDT 2021

Agility Heapth
607 De e NW Ste 300
Grand Raj MI 49504-5283

(p) ANESTHES DICAL CONSULTANTS
3333 EVERGRE NE
GRAND RAPIDQYMI 49525-9493

(p) BANK OF AMERICA
PO BOX 982238
EL PASO TX 79998-2238

Bronson dist Hospital
601 John t
KalamazooWMI 49007-5346

Capital One
PO Box 30281
Salt Lake City UT 84130-0281

Comenit k/Roamans
PO Box 138789
Columbug? 0 18-2789

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Lana Magga Escamilla

Escai a & Salisbury, PLLC
P.O, 190

Portage, MI 49081-0190

Global Cganections
5320 age Blvd.
Leawoo 66211-1621

Pat: avery.com/patents

 

Easy Pee! Address Lebels

Band alona line to expose Pop-up Edge

 

l0th Digtryt Court
161 E, Mi@higan Ave
Battlegreek MI 49014-4021

Allied ection Group

400 AlligmaAct.
ZeelandgMi 64-2219
BANK RICA, NLA,
PO Box 5

TAMPA, #L 33631-3785

Battle CiQek Mealth Systems
C/O Atty. Bard Tenhouten
PO Box 63

Cadillac*MI 49601-0632

Cadilla@ Aq@ounts Receivable
1015 WilcQ® Street
Cadill I 49601-2527

Capit] NA
c/o Be and Lee LLP
PO Box

Malverf? PA 19355-0701

CheryleD. Gk

Potestivom® Associates, P.C,
251 Divgfsiom Street
Rochester, MI 48307-2209

Departme the Treasury/IRS
PO Box 73
Philadelpfia PA 19101-7346

GE Capi etail Bank
170 Elec Road Suite 125
Draper Yi 820-6425

Michael S$ gHill

Michi epartment of Attorney General
525 W.gmawa

PO Bem 30

Lansing, MI 48909-8254

|
: |
hachure a ebord Pop-up” |

uettes d'adress aioli

Go to avery.com/templates !

OErey AW ialevmlsl inte) fics tela] @ mt
37th Judicial £ircuit Court
161 E, Micigan Ave
Battle Cre 49014-4021

Altran Figffhcial LP
PO Bo:
Sauk Rgpid MN 56379-0610

Bank of rica
PO Box 85
Tampa 31-3785

Bronson Batt#e Creek Operating
300 North ggenue
Battle Cgfek MI 49017-3396

Calhoun County FOC
161 Michigan Ave,
Battle Creek, MI 49014-4021

Central Prof Services
801 Sunnyside Dr
Cadillac, MI 49601-9201

Credi Bank
PO Box 73
Las Vegas NV 89193-8873

Ditech Wiincial LLC
PO Box
Rapid €ity SD 57709-6172

Matthew L. Glaser

2510 Capital Avenue, SW
Suite 103

Battle Creek, MI 49015-4194

Independe rgency Phys Oak
44405 Woodwail Ave
Pontiac M1gh8343-5023

 
oo
AVERY 5166
a

Internal Rey&nue Service
Centraliz&# Insolvency Unit
PO Box 73

PhiladelpHia} PA 19101-7346

John and Caflene Everett
4170 Britgol Oak st,
Dowling AAI 9050-9733

LVNV Funding LLC
PO Box 10497
Greenville SC 29603-0497

Law OfficeBawara Tsaturova
PO Box 2878
Holland MI 7942259878

Jeffrey D. Mapes

Jeffrey apes, PLC

29 Pearl

Suite 30

Grand Rapids, MI 49503-3019

Michigam Agfounts Receivable
PO Box 3
lansing Mt 43909-7649

Michigan Dept. of Treasury

 

Natalie N. Sawyer
4016 Valley Ridge Dr. Apt. 12
Kalamazoo, MI 49006-4010

One Main Financial
6801 Colwell Blvd
Irving TX 75039-3198

Kristina Lynn Otis
1725 West Goguac St.
Battle Creek, MI 49015-1624

 
 

Easy Peel Address Labels

Lend along ine io expose Pupp cdye

   
   
  
 

(p) JC CHRSGMENSEN & ASSOC
PO BOX 5

SAUK

Kohl's
c/o ft and Lee LLP
PO Bo:

Malvern, PA 19355-0701

DS MN 56379-0519

LC its successors and assigns
I Loan GT Trust I
ital Services

LVNV Funding,
assigne
Resurgent
PO Box 1
Greenville, SC 29603-0587

   
  

M2 Revenye Group
Dept

PO Box 0

Detro#t MI 48277-2000

Matthew L& Maser
2510 Capi e SH Ste 2013
Battle Cfeek MI 49015-4194

Michigan Department of Treasury

  

PO Box 301
Lansing, M¥48909-7668

(p) STATE OF MICHIGAN UNEMPLOYMENT INSURANCE
ATTN BANKRUPTCY UNIT

3024 W GRAND BLVD

SUITE 12-100

DETROIT MI 48202-6024

Omni Community Credit Union
PO Box 1537
Battle Creek, MI 49016-1537

One Main Figancial Group LLC
asf Wells\iargo Bank NA

605 MUNN

FORT MILL, SC 29715-8421

Raymond Joseph Otis III
1725 West Goguac St,
Battle Creek, MI 49015-1624

Etiquettes d'adresse Easy Peel’

Repliez ala hachure afinde revélerle rebord Pop-up: 4

Go to avery.com/templates }

Use Avery Temulate 5160 1

 

JH Portfolg Debt
5757 PB om Drive

Hazelw 63042-2429
Koh ital One
PO Bo 5

Milwaukee WI 53201-3115

LVNV Funding, @LC its successors and assigns -

  

Greenville, SC 29603-0587

MI DEPT OF TREASURY

COLLECTION DIVISION/BANKRUPTCY
PO BOX 30168

LANSING, MI 48909-7668

Matthew L ser, Esq,
2510 Capit@&Ave SH, Suite 103
Battle Cr@k, MI 49015-4194

Michigan Depp of Treasury
Tax Colbect#on Enforcement
Bankrup’ ection
Treasury Building

Lansing, MI 48922-0001

Money Reco Nationwide
8155 Execu Court, Suite 10
Lansing Mi 48917-7774

Omni Communigy Credit Union
c/o Esc & Salisbury PLLC
PO Box ra

Portage MI 49081-0190

OneMait{ Egnancial

PO Box

Evansvglle,-In 47731-3251

Robert J. Pleznac

Pleznac ociates/Attorneys
Bankrupt B® Services

622 West#LoWell Street

Kalamazoo, MI 49007-4614

Allez a avery.ca/gabarits |
Utilisez le Gabarit Avery 5160 |

 
aes)
AVERY 5160

| aes

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067

NORFOLK VA 23541-1067

Brett & Rg@gers

99 MonrowfAve NW, Ste 601
Grand RafidS==MI 49503-2654
Seven nue

1112 7tbve

Monroe 6-1364
Syncb/S ReepfNumber

PO Box 96336

Orlando 32396-5036

UNITED STATES TRUSTEE

THE LEDYARD BUILDING, 2ND FLOOR
125 OTTAWA NW, SUITE 200R
GRAND RAPIDS, MI 49503-2837

  

 
 

Go to avery.com/templates }

Easy Peel Address Lahels

omsLoyh oH Naren sty oes Siva ciatmloipitbl ie |csion (510 |

et etaini] spr etale)
ie] etl emeaa tals

 

  

Radiology Consultants, PLC Recovery ement Systems Corporation
5350 Beckley Road Ste C 25 S.E, 2ngivenue, Suite 1120
Battle Creek MI 49015-4178 Miami, FLg63131-1605

    

SECURITIES & EXCHANGE COMM Stac isbury
BANKRUPTCY SECTION Escami Salisbury, PLLC
175 W. JACKSON BLVD. 1300 W QEnBre Ave, Ste 104

SUITE 900 MI 49024-6309

CHICAGO, IL 60604-2815

Portag

   
  
 

State of Michigan-Department of Treasury Syndg/JCgPennys
Michiga tment of Attorney General PO Boxy 65036

Revenue & Jallections Division _ Orlanflo B& 32896-5036
P.O. Box

Lansing, MI 48909-8254

Synchrony, Bank Tenhout ngstrom PLLC
c/o Recov nagement Systems Corporat PO Box 6

25 §.E, 2nd ue, Suite 1120 Cadilla€ MI 49601-0632
Miami, Fl 131-1605

Veripro Sofftions

PO Box

Coppell 019-4293

The preferred mailing addres: (p) above has been substituted for the following er .ty/entities as so specified

by said entity/entities in a

Anesthesia Medical Consultants
Dept 5
PO Box

Lansing@MI 48909

(d) Depagtmenfof the Treasury/IRS

PO Box 2

Fresno CA

Portfol covery Associates, LLC
BOB 41067

Norfolk WA 23541

ytice of Address filed pursuant to 11 U.S.C, 342(f) ind Fed. RcBank.P. 2002 (g) (4).

Bank rica Depar of Treasury/IRS
PO Box 82235 STOP 6, USC

El Pa 9998 Austi# TX 73301

JCC Chri en & Associates

PO box 51

Sauk Rapdtis 9.56379

 

The following recipients may be iave been bypassed for notice due to an undeliveral : (u) oz/Huplicate (d) address.

Allez a avery.ca/gabarits |
Utilisez le Gabarit Avery 5160 1

Etiquettes d'adresse Easy Peel’

Zalahachure atin de réveler le rebord Pop-up

 
poy ale

 

(u) Natakje N. Qiwyer

  
  

- (d) United Stafes Trustee

    

The Ledyard ilding, and Floor
125 Ottawa JM, Swite 200R
Grand Rapigs, MI 49503-2837

oo

  
  

P.O. BO
Tampa, FL

Go to avery.com/templates |
Use Avery Tenilate 5160 1

  
 

Easy Pea! Address Labels

end along line to expose Pop-up Edge

 

     
  

(d)Bank of agri

 

Malvérn PA 19355-0701

(d)Omni Commgfity Credit Union (d) OneMaiy’ Financial
PO Box PO B 51
Battle CrgegMI 49016-1537 EVANSV, IN 47731-3251

End of Label Matrix

Mailable recipients 73
Bypassed recipients 7
Total 80

sttes d’adresse Easy Peel” Allez a ave
le rebord Pop-up” | ete

achure afin ce i

 
